Citation Nr: 0914739	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as a result of Agent Orange exposure.

2.  Entitlement to service connection for a back disability 
as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In March 2008, the Board remanded these matters to the RO to 
obtain VA treatment records from the VAMC War Related Illness 
and Injury Study Clinic in Washington, DC.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of each claim (as reflected in 
the December 2008 supplemental statement of the case (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the 
medical evidence of record shows that the Veteran is 
currently diagnosed with avascular necrosis of the hip 
bilaterally with increased degeneration on the right side and 
lumbar disc degeneration with mild spinal stenosis; however, 
these disorders are not associated with exposure to certain 
herbicide agents as enumerated under 38 C.F.R. § 3.309(e).

2.  The competent medical evidence of record does not 
indicate that the Veteran's bilateral hip disorder is related 
to military service. 

3.  The competent medical evidence of record does not 
indicate that the Veteran's back disorder is related to 
military service. 





CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A §§ 1110, 1112 (West 2002); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2008).  

2.  A back disorder was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims of 
entitlement to service connection for joint deterioration of 
the hips and back.  This letter also informed the Veteran of 
his and VA's respective duties for obtaining evidence.  In 
addition, the Veteran was informed of how VA determines the 
disability rating and effective date should his claim be 
granted in a May 2006 letter.  However, this portion of the 
duty to notify was satisfied subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the  been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the 
supplemental statement of the case issued in December 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the Veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  
With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, and VA 
treatment records.  The VA has secured or attempted to secure 
all relevant documentation to the extent possible. 

The Board notes that the Veteran has not been provided with a 
medical examination or medical opinion with respect to his 
claims.  However, the Board finds that the evidence, which 
reveals that the Veteran did not have the claimed 
disabilities during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA 
medical examination for service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, because there is no 
evidence that Veteran had the disability in service and there 
is no evidence that the current disabilities may be 
associated with service to include herbicide exposure.  
Accordingly, the Board finds no basis to provide the Veteran 
with a VA examination or medical opinion.  

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran filed a 
response to the December 2008 supplemental statement of the 
case stating that he had more information or evidence to 
submit in support of his appeal.  VA waited the full 30-day 
period from the date of the issuance of the SSOC to provide 
the Veteran a chance to submit the evidence; however, the 
Veteran did not submit any additional evidence within the 30-
day time period.  Thereafter, VA returned the claims file to 
the Board for appellate consideration.  The Board has 
carefully reviewed the claims file and it concludes that 
there is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims. 

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for joint deterioration of the hips 
and back in December 2001.  The Veteran contends that his 
bilateral hip and back disorders are the result of exposure 
to herbicides in Vietnam.  The RO denied the claim.  The 
Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, to include arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for a 
bilateral hip disorder and a back disorder, the Board must 
determine whether the Veteran has the claimed disabilities.  
A VA treatment record dated in June 2006 provided the 
diagnosis of bilateral aseptic necrosis of the femur and 
lumbar disc degeneration and mild spinal stenosis.  Thus, the 
Board finds that the Veteran has a current diagnosis of the 
claimed disabilities.  

The Veteran must show the following in order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specific time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran's DD Form 214 shows that the Veteran served in 
the Republic of Vietnam from August 1971 to April 1972.  This 
is sufficient evidence of service in the Republic of Vietnam 
during the applicable presumptive period, therefore exposure 
to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  Even though the Veteran was an 
herbicide-exposed Veteran, bilateral aseptic necrosis of the 
femur and lumbar disc degeneration with mild spinal stenosis 
are not among the statutorily enumerated diseases, set forth 
above, for which presumptive service connection is available 
for Veterans exposed to herbicide agents during active 
service.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
exposure to herbicides, but must also determine whether his 
disability is otherwise the result of active service.  Thus, 
the fact that the Veteran may not meet the requirements of a 
presumptive regulation does not preclude him from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

The competent medical evidence of record shows that a 
bilateral hip or back disorder did not occur during military 
service and arthritis of the hips or back was not incurred to 
a compensable degree within one year of separation from 
active service.  The Veteran's service medical records do not 
show any complaints or treatment for a bilateral hip disorder 
or a back disorder.  In addition, the Veteran's separation 
examination in April 1972 revealed that the Veteran's spine 
and other musculoskeletal system were normal.  Private 
medical evidence indicates the Veteran started having 
intermittent back pain with leg numbness in 1980, 
approximately 8 years after discharge from service.  See 
Medical Report from Barnes dated in April 1992.  The Board 
notes that in a June 2006 VA treatment record documented the 
reported history that the Veteran was involved in a motor 
vehicle accident in 1980, in which he was an unbelted driver 
that was ejected from the vehicle.  However, he reported he 
sustained no major injuries from the accident.  A VA 
treatment record dated in June 2006 noted that the Veteran 
reported that he developed cervical myelopathy secondary to a 
disk herniation while lifting weights.  The Board notes that 
a VA physician indicated that a possible etiology of the 
Veteran's hip necrosis was the history of high does steroids 
around the time of the surgery on his cervical spine in 1992.  
The intercurrent injuries as well as the eight year lapse 
between the Veteran's separation from active duty in 1972 and 
the first indication of complaints of low back and leg pain 
provides evidence against the claims.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability).

As there is no evidence of bilateral aseptic necrosis of the 
femur or lumbar disc degeneration with mild spinal stenosis 
shown in service or manifested to a compensable degree within 
the one-year presumptive period from service discharge, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current bilateral hip and back disorders and his 
active service.  The Board notes that there is no competent 
medical opinion linking the Veteran's bilateral hip disorder 
or back disorder to herbicide exposure or to any other event 
or injury in service.  In fact, the record contains medical 
evidence contrary to the Veteran's claim.  VA treatment 
records from the VAMC War Related Illness and Injury Study 
Clinic in Washington, DC show that the Veteran asked whether 
there was a correlation between his hip disorder and dioxin 
exposure.  The physician reported that he discussed with the 
Veteran the process employed by the Institute of Medicine of 
systematic biannual reviews of the research literature 
regarding herbicide/dioxin and health outcomes.  The 
physician noted that the absence of current scientific 
evidence addressing dioxin/herbicide as an etiology for 
aseptic necrosis/osteonecrosis of the femoral head.  See VA 
treatment record dated in April 2004.  Accordingly, the Board 
finds that the competent medical evidence does not support a 
link between the Veteran's bilateral hip disorder or back 
disorder and military service to include herbicide exposure.

The Board notes that the Veteran contends that his bilateral 
hip disorder and back disorder are related to exposure to 
herbicide agents.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an event, injury or disease in service has no probative value 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current bilateral hip 
and back disabilities and exposure to herbicide agents during 
military service.    

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claims of entitlement to service connection 
for a bilateral hip disorder due to herbicide exposure and a 
back disorder due to herbicide exposure are not warranted


ORDER

1.  Entitlement to service connection for a bilateral hip 
disability due to Agent Orange exposure is denied.

2.  Entitlement to service connection for a back disability 
due to Agent Orange exposure is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


